NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0050n.06

                                       Case No. 16-5772

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Jan 20, 2017
                                                                             DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE MIDDLE DISTRICT OF
ANTHONY SHELTON,                                   )       TENNESSEE
                                                   )
       Defendant-Appellant.                        )
                                                   )
____________________________________/              )


Before: MERRITT, CLAY, and DONALD, Circuit Judges.

       MERRITT, Circuit Judge.          The defendant-appellant, Anthony Shelton, received a

sentence of 151 months after pleading guilty to one count of possessing with intent to distribute

more than 500 grams of cocaine and more than 280 grams of crack cocaine. Subsequently, the

Sentencing Commission adopted Amendment 782 which had the effect of reducing the guideline

range upon which the sentence was originally calculated from 151–188 months to 121–151

months.   Shelton and the government entered into a plea agreement containing a waiver

provision, however, that stated that Shelton “knowingly waive[d] his right to challenge [his]

sentence . . . including, but not limited to, a motion brought pursuant to 28 U.S.C. § 2255 and/or

§ 2241, and/or 18 U.S.C. § 3582(c).” The sentencing court accepted the plea agreement without

a presentence investigative report.
Case No. 16-5772
United States v. Shelton

       After Shelton filed this appeal, this court decided United States v. Bryant, No. 16-5176,

2016 WL 5899177 (6th Cir. Oct. 11, 2016), a similar case containing the same waiver provision

as we have here in which the defendant “knowingly waive[d] the right to challenge the agreed

sentence in any collateral attack, including . . . a motion brought pursuant to . . . 18 U.S.C.

§ 3582(c).” Id. at *1. Thus, the Bryant case is directly on point. The court in Bryant said:

       Waiver. The district court lacked authority to grant Bryant’s motion because he
       waived the right to challenge his sentence under § 3582(c) in the plea agreement.
       The agreement could not be clearer. It states that Bryant “knowingly waives the
       right to challenge th[e] agreed sentence in any collateral attack, including . . . a
       motion brought pursuant to . . . 18 U.S.C. § 3582(c).” This case begins, and
       arguably should end, there.

Id.

       Because Shelton’s plea agreement contained the exact same waiver language and because

Shelton seeks the exact same relief as was sought in Bryant, we affirm the judgment of the

district court’s dismissal of Shelton’s petition brought under 18 U.S.C. § 3582(c).




                                               -2-